NO. 12-03-00191-CR

 
IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



DEWITT R. THOMAS,§
	APPEAL FROM THE 402ND
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	WOOD COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant pleaded guilty to the offense of assault on a public servant.  The trial court assessed
punishment at imprisonment for eight years.  We have received the trial court's certification showing
that Appellant has no right of appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  Accordingly, the appeal
is dismissed for want of jurisdiction.
Opinion delivered July 9, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.






DO NOT PUBLISH